Judgment was entered in the Supreme Court,
Per Curiam.
_ — The principal item in this will which devises to John Staudt a farm in Bern township, certainly would give to him a fee simple. But the intention of a testator when discovered by an examination of all parts of his will must govern. Therefore, when we come to the item defining the power of his children over the estates given to them, we discover plainly that he intended to confer a life estate only and not merely to restrict their power *336over a precedently-conferred fee simple. The power to devise given in the last item is certainly consistent with the gift of a life estate ; indeed it would be unnecessary had the testator intended John to have a fee simple. We see no error in the conclusion of 4 the learned judge.
Judgment affirmed.